Citation Nr: 0718513	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  89-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for a neurosis, to include consideration of staged 
ratings.

2.  Entitlement to service connection for a skin disorder, to 
include consideration as being due to Agent Orange exposure.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and a doctor.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970, including service in Vietnam from November 1969 to 
November 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of February 1988 and 
later by the Department of Veterans Affairs (VA) San Juan, 
Puerto Rico, Regional Office (RO).  

In July 2004, the Board issued a decision which denied a 
rating higher than 30 percent for a neurosis and denied 
service connection for a skin disorder.  The Board also 
remanded a claim for TDIU.  The veteran subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2005, the Court granted a Joint Motion to 
vacate the Board's decision and remand the case to the Board.  
The Board in turn remanded the case to the RO in December 
2005.  The case has now been returned to the Board for 
further appellate review.  

The claim for TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board finds that the evidence of record raises a claim 
for secondary service connection for a skin disorder.  That 
issue is not currently on appeal, and is herby referred to 
the RO for any appropriate action.


FINDINGS OF FACT

1.  During the period prior to November 7, 1996, the 
veteran's service-connected neurosis was productive of 
considerable, but not severe social and industrial 
impairment.

2.  During the period from November 7, 1996, the service-
connected neurosis caused symptoms such as impaired memory, 
constricted affect, impaired judgment, and disturbances of 
motivation and mood, but has not caused occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.

3.  The veteran has never been diagnosed as having chloracne 
or any of the other listed disorders which may be presumed to 
have been due to exposure to herbicides. 

4.  A current skin disorder was not present during service 
and did not develop as a result of any incident during 
service such as exposure to herbicides.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
no higher, for a neurosis are met prior to November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9422 (1996).

2.  The criteria for a disability rating of 50 percent for a 
neurosis, but no higher, are met from November 7, 1996.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9422 (2006).

3.  A skin disorder, claimed as secondary to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
and may not be presumed to have resulted from herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2002, July 2004 and January 2006 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letter of January 2006 specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The veteran was 
afforded VA examinations in June 1991, May 1995, February, 
March, and April 1999, in March 2000, February 2002, July 
2003, August 2004 and March 2006.  In addition, the claims 
file includes records from the Social Security Administration 
(SSA).  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

I.  Entitlement To An Initial Disability Rating Higher Than 
30 Percent For A Neurosis, To Include Consideration Of Staged 
Ratings.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the regulations pertaining to mental 
disorders were revised during the course of this appeal.  For 
the period prior to November 7, 1996, the psychiatric 
disorder is rated under 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).  Effective November 7, 1996, the rating schedule 
for mental disorders was amended and redesignated as 38 
C.F.R. § 4.130, Diagnostic Code 9410. 61 Fed. Reg. 52700 
(Oct. 8, 1996).  Thus, the applicable rating criteria changed 
during the pendency of the veteran's appeal.  In such cases, 
the old law is applied prior to the effective date of the 
new, after which, the new law is applied. VAOPGCPREC 7-2003

The rating criteria in effect prior to November 7, 1996 
provided that a 30 percent disability rating is warranted 
where there is definite social and industrial impairment.  
The Board notes that, in a precedent opinion dated in 
November 1993, the VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree," and that it represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  VAOPGCPREC 09-93 
(O.G.C. Prec. 9-93 (Nov. 9, 1993)).  The Board is bound by 
this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c).  

A 50 percent evaluation is warranted for a neurosis where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  A 100 percent is also warranted if the claimant is 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (effective prior to November 7, 
1996).

In evaluating the severity of the psychiatric manifestations, 
one tool the examiners used in discussing the appellant's 
case was a score corresponding to the Global Assessment of 
Functioning (GAF) scale.  The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The revised rating criteria, as set forth in a General Rating 
Formula for Mental Disorders, Diagnostic Code 9410, under 
38 C.F.R. § 4.130, provides that a 30 percent rating is 
warranted when a psychiatric disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board has considered the full history of the veteran's 
service-connected neurosis.  The Board granted service 
connection for the disorder in a decision of November 1998.  
The RO assigned an initial disability rating of 30 percent, 
effective from July 19, 1990.   

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the disorder and assigned the initial 
disability evaluation.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The evidence which pertains to the severity of the disorder 
includes VA and private treatment records, plus the reports 
of VA examinations.  For example, a private psychiatric 
evaluation in December 1990 showed a diagnosis of PTSD.  
Mental status examination revealed the appellant to be 
dressed in casual clothes, alert, and in contact with 
reality, with a sad facial expression though appropriate 
affect.  He moved very frequently in the chair.  His thought 
content was comprised of Vietnam nightmares, partially 
impaired capacity to concentrate, poor insight into his 
condition, and irritability.  He lived with his wife and 
children and reported he had difficulty falling asleep due to 
nightmares, did not do chores or participate in recreational 
or group activities, and sometimes unwillingly helps with a 
friend's business for extra cash.

VA psychiatric examination in June 1991 showed the appellant 
to be casually dressed, clean, alert, spontaneous, coherent, 
relevant, oriented, and well organized.  There was no thought 
disorder.  He talked freely, in a very superficial and vague 
manner.  His affect did not correspond to his complaints.  
His memory was preserved; retention, recall, intellect, and 
sensorium were clear.  Judgment was not impaired.  The 
diagnosis was substance abuse disorder, alcohol abuse, and 
rule-out dependency.  The highest level of adaptive 
functioning in the previous year was fair.

VA psychiatric examination in April 1994 showed no tics or 
mannerisms, appropriate attire, and a sad facial expression.  
His spouse accompanied him.  He was logical, relevant, and 
connected.  He continued to report nightmares related to war.  
His affect was appropriate.  His mood was depressed and 
anxious.  His memory for recent events and insight into his 
condition was poorly preserved.  The diagnosis was PTSD, with 
a GAF score of 55.

Evidence received from SSA indicated depressive syndrome 
characterized by appetite disturbance, sleep disturbance, 
difficulty concentrating or thinking, and hallucinations, 
delusions, or paranoid thinking.  SSA in 1994 concluded the 
appellant had a disturbance of mood, with appetite 
disturbance, and low self esteem.  It further concluded there 
was slight restriction of activities of daily living, 
moderate difficulties in maintaining social functioning, and 
often difficulties of concentration, persistence, or pace 
resulting in failure to complete tasks in a timely manner.  A 
private medical record in September 1994 from Dr. Juarbe 
indicated the appellant had poor impulse control, round-the-
clock anxiety, irritability, and nightmares; the GAF score 
was 35.

VA treatment record in December 1994 indicated a diagnosis of 
severe recurrent major depression with psychotic features.  
It was noted that the appellant had very low self esteem, 
felt worthless and hopeless, and stayed secluded at home in 
large part due to psoriasis.

A private psychiatric examination in March 1995 indicated 
that the appellant was in psychiatric treatment monthly and 
was prescribed psychiatric medications.  As for daily 
activities, the examiner noted he was up about 5:00 a.m., 
walked from one place to another during the day, locked 
himself in his room, talked little to family, and talked to 
himself.  He did not watch television or the radio and did 
not read.  He occasionally went to church, but not to stores.  
He did not have relations with his neighbors.  He related 
poorly with his family and, when others come to the house, he 
hid in his room.  He did not help with household tasks, had 
not driven a vehicle in eight or nine months, and needed 
supervision to eat, dress, and bath.  Mental status 
examination showed the appellant to be somewhat disheveled 
and did not make eye contact.  His attitude was 
unapproachable, uncooperative, suspicious, and evasive.  His 
mood was anxious.  His insight was poor and he had difficulty 
making decisions and being able to anticipate the 
consequences of his actions.  He had to be supervised so that 
he took his medication and cared for his personal hygiene.  
His thought was coherent and relevant, accelerated on 
occasions, slow at others.  He noted hearing voices telling 
him things.  He did not express suicidal or homicidal 
ideation.  He was oriented in person and place, and partly 
disoriented in time.  His memory was affected, with 
difficulties in dates and information and remembering what 
was done on previous days and weeks.  He was in contact with 
reality.  The diagnosis was major depression with psychotic 
features.

VA examination in May 1995 showed the appellant to be alert 
and oriented.  His mood was anxious, his affect constricted, 
his attention good, and his concentration and memory fair.  
His speech was clear and coherent.  He was not hallucinating. 
There was no thought or perceptual deficit.  He was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  The diagnoses included 
alcohol abuse in alleged remission and anxiety disorder not 
otherwise specified secondary to psoriatic condition.  The 
GAF score was not specified.

VA treatment record in November 1997 indicated diagnoses of 
PTSD and major depression.  It was noted that the appellant 
had nightmares, recalled events from his service 
continuously, and was easily startled by fireworks.  He 
preferred to be alone and felt worthless and hopeless.  He 
was always over vigilant and anxious.

VA examination in February 1999 showed the appellant 
complaining of unemployment, with his last job being as a 
salesman.  He lived with his wife, sister, and his children, 
ages 21 and 23 years.  Mental status examination revealed the 
appellant to be clean, alert, oriented, anxious, and 
depressed.  His affect was constricted and his attention, 
concentration fair, and memory were fair.  His speech was 
clear and coherent, and he avoided eye contact.  He was not 
hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair, and he had fair impulse 
control.  The diagnoses were dysthymia with anxiety features 
and alcohol dependence in alleged remission.  The GAF score 
was 70.

VA general medical examination in April 1999 showed the 
appellant to be alert, well oriented, coherent, relevant, and 
cooperative.

VA examination in March 2000 indicated the claims file was 
reviewed, which showed no psychiatric admissions.  It was 
noted the appellant was very poorly cooperative in the 
interview, volunteering he could not recall the information 
requested.  He complained of not sleeping well and 
forgetfulness.  He stated he felt essentially alone, though 
he lived with his family at home.  Mental status examination 
revealed him to be careless in his personal appearance, with 
long and unkempt hair and beard.  He avoided eye contact.  
His answers were relevant and coherent, but not elaborated.  
He was not delusional or hallucinating, and did not describe 
any suicidal or homicidal ideas.  His affect was adequate, 
his mood somewhat hypoactive, his memory and intelligence 
average, his judgment fair, and his insight poor.  The 
diagnosis was dysthymia, with very strong borderline and 
dependent personality features. The GAF score was 55.

VA examination in February 2002 indicated the appellant had 
not worked in 10 years.  He complained of being lonely, 
anxious, and unable to do anything.  He stayed at home all 
day, reported many debts, and was very depressed due to his 
financial situation.  He was somewhat clean and disheveled, 
alert and oriented, and anxious.  His affect was constricted, 
his attention good, his concentration good, his memory fair, 
his speech clear and coherent.  He was not hallucinating, 
suicidal, or homicidal.  His insight and judgment were fair, 
and he exhibited good impulse control.  The diagnosis was 
dysthymia with a GAF score of 55.

VA treatment record in July 2003 indicated a diagnosis of 
generalized anxiety disorder.  It was noted that the 
appellant was always found to be scratching.

The veteran was afforded another VA psychiatric examination 
in August 2004.  The report reflects that reported that he 
was sleeping better with the use of medications.  He was not 
working.  He reported that his skin disorder got worse when 
he was anxious.  On examination, he was clean with an unkempt 
beard.  He was alert and oriented times three.  His mood was 
anxious, and his affect as constructed.  His attention was 
fair, as were his concentration and memory.  His speech was 
clear and coherent.  He was not hallucinating, and was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  No impairment of though 
processes or communications were reported.  No delusions were 
described, and no inappropriate behavior was reported.  He 
was not homicidal or suicidal.  He kept his personal hygiene 
and did other activities, but reported limitations due to 
hand, back and neck conditions.  He was oriented and reported 
some memory loss.  He reported that he had been depressed, 
anxious, and had sleep problems.  He was considered competent 
to handle VA funds.  The diagnosis was depressive disorder, 
NOS.  The examiner assessed a GAF score of 60.  He concluded 
that based on the veteran's history, records, and evaluation, 
the veteran was not considered unemployable solely due to his 
neuropsychiatric service-connected condition.  

Finally, the report of a mental disorders examination 
conducted by the VA in March 2006 contains similar 
information.  It was noted that he was seen with the claims 
file and computerized medical records which were reviewed.  
The veteran was noted to be clean, but with a long unkempt 
beard.  He was pleasant and cooperative.  He was alert and 
oriented times three.  His mood was depressed and anxious.  
His affect was constricted.  His attention was good, 
concentration was fair, and memory was fair.  His speech was 
clear and coherent.  He was not hallucinating, and was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  There was no evidence of 
impairment of thought process or communications.  No 
delusions or hallucinations were described.  No inappropriate 
behavior was currently claimed, but he had been somewhat 
aggressive in the past.  The veteran kept his minimum 
personal hygiene.  No gross memory loss or impairment was 
described.  No panic attacks were described.  No impaired 
impulse control was reported.  He complained of variations in 
his sleep.  The veteran was considered competent to handle VA 
funds.  The diagnosis was depressive disorder, NOS.  The 
examiner assigned a GAF score of 50.    

The appellant's neurosis is currently assigned a 30 percent 
evaluation.  The Board will initially consider the period of 
time prior to the change in the rating criteria in 1996.  
With respect to the old version of the criteria for a 50 
percent evaluation, the evidence of record must demonstrate 
that the "ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment."  A 70 percent rating 
contemplates severe impairment.  

The Board initially finds that there is evidence that the 
veteran had impairment of the ability to maintain 
relationships with other people during the period prior to 
November 7, 1996.  For example, private psychiatric 
evaluation in December 1990 showed the appellant lived with 
his wife and children, but did not do chores or participate 
in recreational or group activities, and sometimes 
unwillingly helps with a friend's business for extra cash.  
He was described as irritable and anxious.  Evidence received 
from SSA in 1994 revealed slight restriction of activities of 
daily living, moderate difficulties in maintaining social 
functioning, and often difficulties of concentration, 
persistence, or pace resulting in failure to complete tasks 
in a timely manner.  VA treatment record in December 1994 
indicated the appellant stayed secluded at home, though in 
large part due to psoriasis rather than neurosis.  A private 
psychiatric examination in March 1995 indicated the appellant 
occasionally went to church, but not to stores, did not have 
relations with his neighbors, related poorly with his family 
and, when others come to the house, hid in his room.  

These findings appear to show considerable, but not severe 
impairment in social and occupational functioning based on 
the appellant's complaints.  It was noted he did not do 
chores, did not participate in recreational or group 
activities, stayed secluded at home, and did not relate to 
his neighbors or family.  Nonetheless, he continued to live 
with his family and occasionally went to church.  Of interest 
in sorting through this are the GAF scores.  The GAF scale 
reflects "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness." See 
DSM-IV; Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A 
GAF score is highly probative as it relates directly to the 
appellant's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The VA examination in June 1991 indicated that the highest 
level of adaptive functioning in previous year was "fair", 
which is not on the GAF scale.  The evidence presenting 
meaningful scores includes the VA psychiatric examination in 
April 1994, with a score of 55.  The evidence used by SSA in 
1994 showed 35.  A score of 70 was recorded on VA examination 
in February 1999, of 55 by VA examination in March 2000, and 
of 55 on VA examination in February 2002.  In summary, there 
were three scores of 55, one of 70, and one of 35.  

The scores of 55 fall within the range of scores form 51 to 
60 representing "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers." Id.  
The score of 70 is within the range of scores from 61 to 70 
indicative of "some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships." DSM-IV at 32.  

A score of 35, recorded in 1994, falls within the range of 31 
to 40, which represents "[s]ome impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)." Id.  

Overall, the Board finds that the medical evidence from prior 
to November 7, 1996, including the GAF scores, is most 
consistent with the considerable impairment contemplated for 
a 50 percent rating, rating that with the severe impairment 
contemplated for a 70 percent rating.  Also, the disorder 
does not appear to have changed significantly during this 
initial rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Although the GAF scores varied significantly, it appears that 
this was due in large part to the tendencies or biases of the 
examiners rather than actual changes in the severity of the 
disorder.  In this regard, the Board notes that Dr. Juarbe's 
assessments generally indicate a higher level of severity 
than is perceived by other examiners regardless of the date 
of the examination by Dr. Juarbe.  

With respect to the period of time from September 7, 1996, 
after considering all of the evidence of record, the Board 
finds that the veteran's psychiatric disorder has resulted in 
manifestations which are consistent with a 50 percent rating 
under the new psychiatric rating criteria.  A 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The Board notes that several items of 
evidence indicate that his affect is abnormal, if not flat.  
The VA mental examinations in February 1999, February 2002, 
August 2004, and March all reflect that his affected was 
"constricted."  Regarding whether there is impairment in 
memory, the Board notes that an impaired memory was noted in 
the examination reports of March 2006 (memory only fair).  
Finally, the evidence reflects ongoing impaired judgment and 
difficulty in establishing and maintaining effective work and 
social relationships.  Accordingly, the Board finds that the 
criteria for a disability rating of 50 percent are met under 
the rating criteria effective from November 7, 1996.  

The Board further finds, however, that the disorder has not 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Such findings generally 
are not reflected in the medical evidence.  On the contrary, 
the examination report of March 2006 specifically notes that 
the veteran does not have most of these symptoms.  The March 
2006 report reflects that the examiner concluded that the 
veteran had not described any obsessive or ritualistic 
behavior.  Spatial disorientation has never been noted in any 
of the medical evidence.  There has been no indication that 
the veteran's speech was illogical, obscure or irrelevant.  
The examiner in March 2006 described the speech as being 
clear, relevant, and logical, with a normal pace.  Regarding 
the veteran's personal appearance and hygiene, the VA 
examiner in March 2006 stated that the veteran was able to 
keep his minimal level of personal hygiene.  The VA examiner 
also noted that no impaired impulse control was currently 
reported.  Regarding the ability to maintain a relationship, 
the Board notes that the veteran has maintained a marriage 
for many years.  The other VA examinations and the medical 
evidence reflect comparable findings.  Overall, the 
manifestations contemplated for a 70 percent rating are not 
shown.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 50 percent for a neurosis 
are not met.  

II.  Entitlement To Service Connection For A Skin Disorder, 
To Include
 Consideration As Being Due To Agent Orange Exposure.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The evidence of record documents the appellant's service in 
Vietnam.  A Department of Defense (DD) Form 214, Certificate 
of Release or Discharge from Active Duty, indicated that he 
was an army infantryman who received the Vietnam Service 
Medal and the Vietnam Campaign Medal, service awards 
signifying service in Vietnam. (It is also noted that the 
appellant was awarded the Combat Infantryman Badge, which 
denotes engagement in combat with the enemy.)  The record 
thus supports the conclusion that the appellant served in 
Vietnam, and thereby had qualifying service in the Republic 
of Vietnam during the Vietnam era. See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

The Board has reviewed all evidence which is contained in the 
veteran's claims file.  The evidence of record pertinent to 
this appeal begins with the service medical records, which 
are silent as to any skin disorder, except for the notation 
of acne on a pre-induction examination.  The separation 
examination in November 1970 revealed a normal clinical 
evaluation of the skin and no complaints of a skin disorder.

The veteran's original claim which he submitted in November 
1970 does not contain any mention of skin problems.  
Similarly, the report of a disability evaluation examination 
conducted by the VA in February 1971 reflects that his skin 
was described as being normal with somewhat pale 
discoloration.  The diagnoses did not include any skin 
disorders.  A VA hospitalization record dated in February 
1975 and various VA outpatient treatment records dated in 
1975 are also negative for references to skin problems.   

A VA Agent Orange Registry examination in September 1983 
revealed psoriasis without acute blisters.  It was noted that 
for several years he had noted an occasional skin rash.  It 
was moderately severe in the scalp and a few papules in the 
upper trunk.  VA clinical records beginning in November 1984 
and continuing through November 1997 noted psoriasis and the 
development of psoriatic arthritis.  

During a hearing held in June 1988, the veteran testified 
that he had been getting treatment for his skin for five 
years.  When asked when he first noticed any problems, he 
responded that he did not know exactly.  When asked how long 
he had spots on his chest and abdomen, he said "Oh, I had 
those for about five years."  When asked whether he had any 
problems with his skin in Vietnam, he responded "No, I had 
problems with the hernia when I was there..."

VA general medical examination in July 1995 diagnosed severe 
generalized psoriasis of the skin.  The examiner noted 
psoriatic lesions particularly on the trunk, and also on the 
upper and lower extremities.  The lesions on the trunk 
appeared raised, reddened, with a cartographic like 
configuration, and covered with a fine, powdery skin 
desquamation.  As history, it was noted that the appellant 
had been treated for this disorder since the mid-1980s.

VA skin examination in April 1999 included a history which 
the veteran had given which was to the effect that he had 
psoriasis since being in Vietnam in 1969.  It was noted the 
appellant said that he started with few lesions and later 
developed multiple lesions all over his body which were very 
pruritic.  He had used multiple creams and pills without 
improvement.  Examination revealed scaly erythematous plaque 
on the forearms, scalp, face, trunk, buttocks, and legs.  The 
diagnosis was severe psoriasis vulgaris.  A VA general 
medical examination the same month described similar symptoms 
and diagnosed generalized psoriasis with psoriatic arthritis.  

At a hearing conducted in December 1999, the appellant's 
treating physician, Dr. Juarbe, noted in passing that the 
appellant had stated to him that the skin condition had 
existed since he was in Vietnam.  In an earlier written 
statement dated in December 1994, Dr. Juarbe stated that the 
veteran's skin disorder was without any doubt service 
connected in nature.  No explanation was given for that 
conclusion.  Similarly, in a written statement dated in July 
2003, Dr. Juarbe, described as a VA fee basis physician, 
noted that according to the patient since Vietnam he had 
suffered itching throughout the body.  The doctor stated that 
"far beyond reasonable doubt [the] skin condition had its 
onset while the patient was serving in Vietnam.  For this 
reason [it] is service connected in nature."  

A VA examination in February 2000, essentially an addendum to 
the April 1999 examination, which indicated the examiner's 
opinion that there was no relationship between psoriasis and 
Agent Orange exposure.  The cause of the psoriasis was not 
known, the examiner explained, and recent evidence pointed 
toward an immunologic etiology combined with a genetic 
predisposition to it.  Although there were multiple factors 
that could precipitate or make worse the skin condition - 
such as physical trauma, injections, stress, and certain 
drugs - there was no evidence in the literatures that Agent 
Orange might cause, precipitate, or worsen the psoriatic 
lesions.  

The report of a VA skin diseases examination conducted in 
March 2006 reflects that the examiner reviewed the claims 
file.  He noted that the veteran had a history of psoriasis 
for many years and claimed that it started while he was 
service in Vietnam.  Following examination, the examiner 
concluded that:

There is no relation between psoriasis and Agent 
Orange exposure, neither as a cause or as an 
aggravating factor according to the general 
dermatological literature on psoriasis.  This is 
consistent with the April 1999 and February 2000 VA 
exam reports in contrast to the opinion expressed 
by Dr. [Juarbe] in a VA treatment record in July 
2003.  The onset of this patient's psoriasis cannot 
be resolved by me without resorting to mere 
speculation.  

After reviewing all of the relevant evidence, the Board finds 
that the appellant's unsupported lay allegations of a 
connection (including those reported by his treating 
physician at the appellant's hearing) are outweighed by this 
medical opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (medical opinion requires a foundation in 
medical expertise).  The earliest evidence of a chronic skin 
disorder is several years after service.  There is no 
credible evidence that it is related to service.  The medical 
opinions on this critical point are in apparent conflict, 
however, the negative evidence against the veteran's claim is 
of greater weight for the following reasons.  The February 
2000 addendum of the VA examiner, who opined there was no 
such relationship, based that opinion on the nature of the 
skin disorder and on a review of the medical literature.  
Although the VA examiner in February 2000 did not have an 
opportunity to review the claims file, another VA examiner in 
2006 came to essentially the same conclusion after making a 
review of the claim file.  Although both VA physicians 
referred only in a general manner to the literature rather 
than citing particular studies or articles, the Board finds 
that this general reference does not significantly detract 
from the usefulness of the opinions.  In this regard, the 
Board notes that the veteran himself has not presented any 
contradictory medical literature indicating a relationship 
between psoriasis and herbicide exposure.  

Moreover, the Board notes that the contrary medical opinions 
presented by the veteran in support of his claim do not 
specifically link the psoriasis to the herbicide exposure in 
service.   The basis for the contrary opinion by Dr. Juarbe 
is unspecified.  In addition, of particular significance in 
this case is the fact that Dr. Juarbe's opinions are based on 
an unsubstantiated history given by the veteran of having had 
skin problems since service.  The Board notes that such a 
history was directly contradicted by the testimony given by 
the veteran during his hearing at the RO in June 1988.  
Therefore, the opinion by Dr Juarbe was based on an 
innacurate history and has essentially no probative value.  
See Kightly v. Brown, 6 Vet.App. 200 (1994).  

For the foregoing reasons, the Board finds that a current 
skin disorder was not present during service and did not 
develop as a result of any incident during service such as 
exposure to herbicides.  There is no evidence that the 
veteran has ever been diagnosed with a disorder which may be 
presumed to have been due to exposure to herbicides such as 
chloracne or porphyria cutanea tarda.  Accordingly, the Board 
concludes that a skin disorder, claimed as secondary to 
exposure to Agent Orange, was not incurred in or aggravated 
by service, and may not be presumed to have resulted from 
herbicide exposure.  


ORDER

1.  An initial disability rating for a neurosis of 50 
percent, but no higher is granted.

2.  Service connection for a skin disorder, to include 
consideration as being due to Agent Orange exposure, is 
denied.


REMAND

In the Board's decision/remand of July 2004, the Board 
requested a VA examination to determine the effect on the 
veteran's employability due to his service-connected 
neurosis, malaria falciparum with headaches, and 
postoperative left inguinal hernia scar.  The veteran was 
subsequently afforded a VA general medical examination in 
August 2004.  Significantly, however, there is no indication 
in the claims file that the RO ever readjudicated the claim 
for unemployability benefits based on that additional 
evidence.  The Board is not permitted o consider such 
evidence in the first instance.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether the 
TDIU benefits sought on appeal may now be 
granted.

2.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


